Opinión concurrente del
Juez Asociado Señor Alonso Alonso,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Concurro con la Sentencia (Regla 50) dictada por el Tribunal en la medida en que aumenta las indemnizaciones a los hermanos y abuelos del finado y la cuantía por concepto .de honorarios de abogado. Sin embargo, el aumento no es suficiente. Los hechos del caso de autos requieren un aumento mayor. Veamos.
En autos se trata de un núcleo familiar especial donde, por la condición lamentable del finado en vida, toda la familia —padres, hermanos y abuelos— logró hacer de una tragedia un ambiente familiar de cariño, de apoyo y de ayuda mutua para lograr que el finado fuera lo más feliz posible dentro de sus circunstancias. Logró excelentes relaciones interpersonales y de cariño. (1) Bajo estas circunstancias, el dolor y el sufrimiento por la pérdida de la persona que generó esas relaciones es mucho mayor que bajo otras circunstancias.
*240Hace apenas un mes señalábamos en nuestra opinión disidente en parte y de conformidad en parte en Saurí Rodriguez v. Colón Martínez, 127 D.P.R. 900, 906 (1991), que:
La cantidad que el foro de instancia concede al perjudicado depende de muchas y variadas circunstancias que concurren en el caso. Entre éstas podemos señalar la gravedad de los daños sufridos, la existencia de sufrimientos (tanto físicos como mentales), el ajuste de la compensación a las realidades sociales y económicas, la pérdida de ingresos provenientes del trabajo y los altos costos médicos del tratamiento de lesiones.
Estos y otros factores convergen en la valorización que en definitiva obtiene quien acude al foro judicial en busca de justicia e indemnización por el agravio sufrido. (Énfasis suplido.)
En el caso de autos se trata de valorizar los daños mentales de los seres humanos que compartían la realidad social de pertenecer a una familia puertorriqueña extendida pero unificada. (2) Entra en juego y se activa el sentido de justicia de quien valoriza el dolor ante el quebrantamiento de los lazos afectivos, sentimentales y emocionales de este grupo familiar particular.
La determinación de hechos del foro de instancia estipulada por las partes en cuanto al menor codemandante Luis A. Velázquez Umaña fue la siguiente:
El menor condemandante Luis A. Velázquez Umaña, quien nació el 26 de diciembre de 1976, tenía buenas relaciones con su herma-nito Richard. Luis tenía 9 años al morir Richard. Practicaban juegos y se divertían juntos; a veces en unión a los demás miembros de la familia. Sufrió mucho Luis por la muerte de su hermanito y recriminaba por ello a la madre, diciéndole que por qué no lo dejó como estaba. Después de la muerte a veces se pasaba mirando el techo. Sufrió lo que se espera que'sufra un hermano por la muerte *241de otro hermanito, en las circunstancias en que falleció Richard Velázquez Umaña. (Énfasis suplido.)
El sufrimiento de este menor a la temprana edad de nueve (9) años por la pérdida de su hermano, con el cual vivía y tenía relaciones interpersonales excelentes, obviamente le ha causado un trauma de tal naturaleza que “se pasaba mirando al techo” y, sobre todo, recriminaba a su madre por la muerte de su hermano. Antes de la muerte de su hermano vivía en un ambiente familiar lleno de cariño, no sólo demostrado a su hermano, sino también a sus padres y hermana. Ese ambiente ha cambiado con la muerte del finado. Por ello, aumentaría su indemnización a veinte mil dólares ($20,000).
La determinación de hechos del foro de instancia estipulada por las partes en cuanto a la menor Daisy Velázquez Umaña fue la siguiente:
La menor Daisy Velázquez Umaña, quien nació el 2 de octubre de 1982, y quien es hermana del finado Richard Velázquez Umaña, quería mucho a su hermano. Tenía ella 14 años y medio cuando él murió. El cariño era más de lo usual por razón de que Richard nació después de 5 años del nacimiento del otro hermano y vino como a llenar un vacío. Ella lo atendía en la cuna; a veces “lo dormía en la cama”. El le decía “Titi”. Sufrió ella lo que se espera que sufra una hermana por la muerte de su hermanito, considerando las circuns-tancias particulares en que falleció Richard Velázquez Umaña. (Énfasis suplido.)
El sufrimiento de esta menor a los catorce (14) años por la pérdida de su hermano con el cual vivía, al cual atendía en forma especial, a la cual el finado le llamaba “Titi” y con la cual tenía unos lazos personales especiales, requieren que proveamos una indemnización mayor. La fijaríamos en veinte mil dólares ($20,000).
La determinación de hechos del foro de instancia estipulada por las partes en cuanto a los abuelos fue la siguiente:
Los codemandantes Laureano Velázquez Torres y Marcelina Ortiz Rivera son los abuelos paternos del finado menor Richard Velázquez Umaña. Viven en un sector cercano al lugar donde *242residía dicho menor con sus padres. Se relacionaban con él, ya que el niño iba con los padres semanalmente a visitarlos. Era él el último de los nietos. Cuando el niño murió lo llevaron a velar a la casa de estos abuelos y allí ellos compartieron el dolor con los demás familiares. Sufrieron ambos por la pérdida de este nieto lo que se espera que sufran unos abuelos al ver perder un nieto, considerando las circunstancias particulares en que falleció Richard Velázquez Umaña. (Enfasis suplido.)
Obsérvese que se trata de unos abuelos que tenían una particular relación con el finado; vivían cerca de él, lo veían semanalmente y el velorio fue en su casa.
Los abuelos eran parte integrante del núcleo familiar inme-diato. Eran una familia muy unida. Su indemnización la fijaríamos en quince mil dólares ($15,000) a cada uno.
Si bien no existe “computadora electrónica que recoja todos los elementos y premisas inarticulados que nutren la valorización del dolor físico y mental”, Urrutia v. A.A.A., 103 D.P.R. 643, 647-648 (1975), nuestro sentido de justicia, conciencia, compasión y sensibilidad humana nos mueve a considerar que en este caso procede una indemnización mayor para los seres humanos que componen este particular grupo familiar como medio de reparar los daños manifiestos ocasionados con la pérdida del pequeño Richard. Cf. Ruiz Guardiola v. Sears Roebuck, 100 D.P.R. 817 (1972). Corresponde al humano juez valorar ese dolor. Cf. Moa v. E.L.A., 100 D.P.R. 573 (1972).
For último, la Universidad de Fuerto Rico negó por tres años y medio (31/2) la negligencia. Su temeridad es patente. El Hospital Fediátrico está adscrito a la Universidad; los récord médicos del menor siempre estuvieron a su disposición desde el comienzo de su tratamiento. Su conducta hizo necesario un litigio extremadamente largo que pudo incluso evitarse y que obligó a la parte demandante a incurrir en gastos y a sufrir molestias innecesarias. Este es un caso en que la demanda se presentó el 21 de enero de 1986 y la sentencia se dictó el 28 de diciembre de 1990: unos cuatro (4) años después. Tal dilación por temeridad amerita que impongamos diez mil dólares ($10,000) de honorarios de abogado a la Universidad de Fuerto Rico.
*243No podemos tolerar que en casos como éste en que el demandado sabe o debió saber a tiempo que era responsable, éste complique y dilate los procesos judiciales innecesariamente y que la justicia se haga tardíamente. Sobre el impacto de ello en el funcionamiento de los tribunales, véase el Informe Final del Councñ on the Role of Courts, The Role of Courts in American Society. The Final Report, Minnesota, Ed. West Publishing Co., 1984.

(1) La existencia de relaciones de cariño y afecto dentro de la familia es un factor perceptible cuyo rompimiento es compensable. En el pasado hemos considerado que se puede reducir la indemnización a los padres de un menor fenecido por la negligencia del demandado, pues éstos no eran casados ni vivían juntos al momento de ocurrir los hechos. González v. Municipio de Loíza, 108 D.P.R. 204 (1975). ¿Por qué no aumentar significativamente la indemnización a los miembros de una familia tan unida y armoniosa como la del caso de autos?


(2) Esta realidad la hemos reconocido en otros casos. Así, por ejemplo, en Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985), concedimos indemnización a los padres, hermanos y abuelos paternos de un menor que quedó inválido por la negligencia de la Autoridad de Energía Eléctrica (A.E.E.). Nótese que allí se concedió quince mil dólares ($15,000) a cada uno de los hermanos del menor y treinta y cinco mil dólares ($35,000) y veinticinco mil dólares ($25,000) al abuelo y abuela, respectivamente, aun cuando dicho menor quedó con vida. ¿Es que acaso la incapacidad permanente debe ser indemnizada con mayor cuantía que la pérdida permanente producida por la muerte?